MEMORANDUM **
Martin Candido-Gonzalez appeals his sentence imposed following his guilty plea to unlawful reentry in violation of 8 U.S.C. § 1326. He contends that the district court violated his constitutional rights in making an upward adjustment under U.S.S.G. § 2L1.2(b)(l)(B) for a prior drug-trafficking conviction. As Candido-Gonzalez acknowledges, this contention is foreclosed by this court’s case law. See United States v. Moreno-Hernandez, 419 F.3d 906, 914 n. 8 (9th Cir.2005) (amended opin*135ion). In his opening brief, Candido-Gonzalez declined to exercise his right to request a remand for resentencing under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). We therefore affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.